DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species i in the reply filed on 04 January 2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Regarding claims 1 and 13, while the description describes various ailments of the sacroiliac joint (e.g., para. 00177), the specific actions corresponding to the language “to determine an ailment of the sacroiliac joint” in these claims is not set forth or enabled. It is noted that this limitation could be performed with mere undefined thought without any specific physical steps or action. Thus, this limitation is not sufficiently enabled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (“Warren”; 2013/0245703).
Warren teaches a method of diagnosing and treating a sacroiliac joint of a patient, the method comprising:
a)    delivering a first member 12 (Fig. 16E) into the ilium 300 via a first lateral posterior approach (Fig. 16E and para. 0081);
b)    delivering a second member 12 (id.) into the sacrum via a second lateral posterior approach (distal anchor 34 of the member 12 is driven through the ilium 300 and into the sacrum 302 until it reaches an appropriate depth, while proximal portion 50 remains in the sacrum; id);
c)    coupling the first and second members to a pliers (para. 0081; using the pliers requires at least temporary coupling with each member); and
d)   manipulating the first member 12 relative to an adjacent second member 12 (e.g., Fig. 16E) via the pliers to determine an ailment of the sacroiliac joint (para. 0081). It is noted that the step of manipulating the first member 12 is accomplished by applying a predetermined load to make an adjustment (id.).  The ailment that is determined is the improper positioning prior to the adjustment that was determined to be necessary (id.). In this way, the sacroiliac joint is diagnosed and treated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Warren et al. (“Warren”; 2013/0245703) in view of Ling et al. (“Ling”; 3,840,014).
Warren disclose the claimed invention except for details regarding the pliers, including that they comprise first and second handles, first and second head portions, and a first joint adjustably coupling the first and second handles and the first and second head portions, wherein the pliers are expanding pliers such that movement of the first and second handles closer together via rotation about a first axis of the first joint causes the first and second head portions to move apart from each other. However, it is noted that simply referencing pliers, as Warren does, would at least render obvious ordinary compressing pliers having the claimed handles, head portions and joint.
In any event, Ling teaches pliers 10 (see the single figure of the reference) including first and second handles 14 (id.), first and second head portions (e.g., 15, 16), wherein the pliers are expanding pliers such that movement of the first and second handles 14 closer together via rotation about a first axis 13 of a first joint 12 causes the first and second head portions 15, 16 to move apart from each other (note each handle and respective head portion are integrally connected such that the pliers are of the expanding variety (see also, e.g., col. 1, lines 13-15). The pliers are used to facilitate the manipulation of elements of a surgical procedure involving a hip bone, in a desired manner and with mechanical advantage.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the method of Warren in a manner including utilizing pliers comprising first and second handles, first and second head portions, and a first joint adjustably coupling the first and second handles and the first and second head portions, wherein the pliers are expanding pliers, in view of Ling, to facilitate the manipulation of elements of a surgical procedure involving a hip bone (i.e., the first and second members 12; supra), in a desired manner and with mechanical advantage.

Allowable Subject Matter
Claims 11 and 12 are allowable over the prior art of record.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 11, the closest known prior art is a reference to Chin et al. (2015/0080972). Chin teaches the use of pins, dilators, tissue protectors, and a parallel pin guide (see, e.g. para. 0049 and Figs. 5-8). However, the sleeve or opening, e.g., 213 (Fig 8) in the parallel guide 200 cannot slide over the dilator, as would be required, as the parallel guide is for the pins and is removed before placing the dilators.
It is noted that the limitations of claims 15-17, per se, are met by Bertagnoli et al. (2007/0233129; see, e.g., Fig. 1, elements 36 and 39), but the limitations of base claim 11 are not met by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773